                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                       CASE NO. 08-2085 JCH

CRUZ LOPEZ-ACEVEDO,
a.k.a. “Zacatecas,”

               Defendant.

                                NOTICE OF RELATED CASES

       The United States of America, through its undersigned counsel, informs the Court that

the subject matter in the above-captioned case relates to United States v. Luis Carlos Vasquez

Barragan, 10-CR-777 WJ.

       The United States respectfully submits that that while the theories of prosecution, facts,

evidence, and witnesses in the listed cases are common to one another, each defendant was

indicted separately and each defendant was extradited separately from the Republic of Mexico.

Pursuant to the rule of specialty, “a person who has been brought within the jurisdiction of the

court by virtue of proceedings under an extradition treaty, can only be tried for one of the

offenses described in that treaty, and for the offence with which he is charged in the proceedings

for his extradition.” United States v. Rauscher, 119 U.S. 407, 430, 7 S. Ct. 245, 30 L. Ed. 425

(1886); United States v. Sensi, 879 F.2d 888, 892 (D.C. Cir. 1989) (once extradited, a person can

be prosecuted only for those charges on which he was extradited).

       Therefore, in an effort to comply with the extradition requests submitted to the Republic

of Mexico for each defendant, as well as the rule of specialty, the United States does not seek to

have both cases assigned to a single United States District Court Judge.
                                                 Respectfully submitted,

                                                 JOHN C. ANDERSON
                                                 United States Attorney

                                                 Electronically filed 01/15/2020
                                                 ELAINE Y. RAMIREZ
                                                 Assistant United States Attorney
                                                 P.O. Box 607
                                                 Albuquerque, New Mexico 87103
                                                 (505) 346-7274

I HEREBY CERTIFY that on the 15th day
of January, 2020, I filed the foregoing
pleading electronically through the CM/ECF
system, which caused counsel of record to
be served by electronic means.

  /s/
Elaine Y. Ramírez
Assistant United States Attorney




                                             2
